         Case 4:18-cv-02841-JSW Document 84 Filed 02/17/21 Page 1 of 3




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Blair E. Reed (State Bar No. 316791)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-mail: ltfisher@bursor.com
 5            breed@bursor.com
 6   Attorneys for Plaintiffs
 7
                                   UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
10   RICK MUSGRAVE, MARGARET GRAY, and              Case No. 4:18-cv-02841-JSW
     DAVID NEAL individually and on behalf of all
11   others similarly situated,                     STIPULATION OF DISMISSAL WITH
12                                                  PREJUDICE PURSUANT TO FED. R.
                                Plaintiffs,         CIV. P. 41(a)(1)(A)(ii)
13
                    v.                              The Honorable Jeffrey S. White
14
     TAYLOR FARMS PACIFIC, INC., TAYLOR
15
     FARMS RETAIL, INC., and TAYLOR FARMS
16   CALIFORNIA, INC.,

17                               Defendants.
18
19
20
21
22
23

24
25
26
27
28
     STIPULATION OF DISMISSAL
     CASE NO. 4:18-cv-02841-JSW
         Case 4:18-cv-02841-JSW Document 84 Filed 02/17/21 Page 2 of 3




 1          PLEASE TAKE NOTICE that , pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Rick
 2   Musgrave, Margaret Gray, and David Neal hereby dismiss all claims against Defendants Taylor
 3   Farms Pacific, Inc., Taylor Farms Retail, Inc., and Taylor Farms California, Inc. with prejudice.
 4   Defendants have consented to this request.
 5
     Dated: February 17, 2021             BURSOR & FISHER, P.A.
 6
 7                                        By:     /s/ Blair E. Reed

 8                                        L. Timothy Fisher (State Bar No. 191626)
                                          Blair E. Reed (State Bar No. 316791)
 9                                        1990 North California Blvd., Suite 940
                                          Walnut Creek, CA 94596
10                                        Telephone: (925) 300-4455
                                          Facsimile: (925) 407-2700
11                                        ltfisher@bursor.com
                                          breed@bursor.com
12
                                          Attorneys for Plaintiffs Rick Musgrave, Margaret Gray, and
13                                        David Neal

14   Dated: February 17, 2021             DAVIS WRIGHT TREMAINE LLP

15                                        By:     /s/ P. Andrew McStay, Jr.
16
                                          David A. Ernst (pro hac vice)
17                                        P. Andrew McStay, Jr. (pro hac vice)
                                          1300 SW Fifth Avenue, Suite 2400
18                                        Portland, Oregon 97201-5610
                                          Telephone: (503) 778-5302
19                                        Facsimile: (503) 778-5299
                                          daveernst@dwt.com
20
                                          andrewmcstay@dwt.com
21
                                          DAVIS WRIGHT TREMAINE LLP
22                                        James H. Moon (SBN 268215)
                                          865 S. Figueroa St., Suite 2400
23                                        Los Angeles, California 90017-2566
24                                        Telephone: (213) 633-6819
                                          Facsimile: (213) 633-6899
25                                        jamesmoon@dwt.com

26                                       Attorneys for Defendants Taylor Farms Pacific,
                                         Inc., Taylor Farms Retail, Inc., and Taylor Farms
27                                       California, Inc.
28

     STIPULATION OF DISMISSAL                                                                            1
     CASE NO. 4:18-cv-02841-JSW
         Case 4:18-cv-02841-JSW Document 84 Filed 02/17/21 Page 3 of 3




 1                                    SIGNATURE ATTESTATION
 2          I attest that concurrence in the filing of this document has been obtained from each of the
 3   other Signatories, which shall serve in lieu of their signatures on the document.
 4
 5   Dated: February 17, 2021                             By: /s/ Blair E. Reed
                                                                  Blair E. Reed
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24
25
26
27
28

     STIPULATION OF DISMISSAL                                                                         2
     CASE NO. 4:18-cv-02841-JSW
